Citation Nr: 1003896	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
right leg varicose veins, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1953.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a January 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
service-connected right leg varicose veins are manifested by 
right leg pain and a heavy feeling after prolonged walking 
and standing, which is relieved by elevation; but not by 
persistent edema, stasis pigmentation, eczema, or ulceration.


CONCLUSION OF LAW

The criteria for an increased rating for right leg varicose 
veins have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's letters, dated in November 2004, March 2006, and 
January 2009, advised the Veteran of the foregoing elements 
of the notice requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim); see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Specifically, the RO's January 
2009 letter informed the Veteran of what evidence was 
required to substantiate his claim for an increased 
disability rating and of his and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence or information in his possession to the RO.  See 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, including the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple medical examinations to determine the severity of 
his right leg varicose veins.  38 C.F.R § 3.159(c)(4).  The 
Board finds that the VA examinations obtained in this case 
are more than adequate and they provide sufficient detail to 
determine the severity of the Veteran's service-connected 
right leg varicose veins.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (holding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2009).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.  Staged ratings are appropriate 
whenever the factual findings show distinct time periods in 
which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for the Veteran's right leg varicose veins 
in the right leg was granted by an August 1968 rating 
decision and a 10 percent evaluation was assigned under 
Diagnostic Code 7120, effective from May 20, 1968.  In March 
1970, the RO granted a temporary total rating based on 
surgical treatment necessitating convalescence effective from 
January 20, 1970, and readjusted the evaluation to a 10 
percent rating, effective from May 1, 1970.  Subsequently, 
the RO reduced the evaluation to a noncompensable rating by a 
September 1984 rating decision, effective from December 1, 
1984.


The Veteran filed his present claim for an increased 
evaluation for his service-connected right leg varicose veins 
in October 2004.  In a January 19, 2005 rating decision, the 
RO increased the evaluation to 10 percent, effective from 
October 29, 2004.  The Veteran filed a timely notice of 
disagreement in August 2005 and perfected his appeal in 
January 2006.

At a December 2004 VA examination, the Veteran reported a 
history of varicose veins of both lower extremities and a 
vein stripping surgery in 1970.  The Veteran complained of 
aching and swelling in the legs.  He denied any effects of 
the service-connected right leg varicose veins on his usual 
occupation and daily activities.  He stated he wore 
compression stockings intermittently, but he was not 
receiving treatment for varicose veins.  On physical 
examination of both lower extremities, there were no visible 
or palpable varicose veins.  Stasis dermatitis, 
hyperpigmentation, eczema, and edema were not found.  The 
venous reflux studies revealed positive results for evidence 
of venous reflux deep venous system of the right leg, and 
deep and superficial venous system of the left leg.  The 
report noted an assessment of bilateral venous insufficiency; 
popliteal cyst of the left knee by ultrasound; edema of legs 
by history, which the VA examiner opined most likely to be 
secondary to his chronic venous insufficiency; and chronic 
pain of the skin on the right by history, the etiology of 
which was unclear.

In a January 2005 VA outpatient medical report, the Veteran 
complained of a worsening of his varicose veins.  He reported 
that he developed aching when standing, swelling in the right 
lower extremity, and pain with walking.  He reported that he 
had cramps in calves after walking one block.  The Veteran 
was wearing an elastized wrap to his right knee for his 
arthritis.

A February 2005 VA clinic note showed that a finding of 
venous reflux studies was negative for any evidence of deep 
vein thrombosis or venous reflux to the bilateral lower 
extremities' deep and superficial venous systems.  The 
treating physician noted that the Veteran was informed that 
there was no surgery that would help with the pain.

In a January 2006 VA treatment report, the Veteran complained 
of diffuse leg pain after working several days earlier doing 
more activity than normal.  There was no history of blood 
clots or extremity swelling.  No focal tenderness was noted 
on examination.  The report concluded with a diagnosis of 
muscle pain.

On a follow-up appointment in the same month, the Veteran 
complained of painful paresthesia in the right leg.  He 
reported that he had this sensation of tingling, pricking, or 
numbness ever since his venous stripping surgery and the 
feelings were intermittent.  He denied any weakness or true 
numbness.  The physician noted that it was unclear from the 
history and examination whether this represented 
radiculopathy from a disc or traumatic neuropathy from the 
vein stripping surgery, and the answer could probably be 
deduced from an electromyography test.  However, the 
physician did not recommend the Veteran undergoing the test 
considering his age and frailty as no invasive treatment was 
being considered.

An April 2009 VA treatment report noted that the Veteran did 
not wear support stockings because they increased the pain in 
his knees.  The treating physician noted that there was no 
surgical intervention that would work for his varicose veins 
for a vascular surgery consultation, and prescribed 
compression stockings.

In May 2009, the Veteran underwent an updated VA arteries and 
veins examination.  The examination report stated that the 
Veteran's claims file had been reviewed.  The Veteran 
reported a history of varicose veins in both legs.  He also 
reported persistent edema and constant pain with aching, and 
heavy feeling after prolonged walking and standing, but that 
the symptoms were relieved by elevation or compression 
stockings.  He denied any discoloration or ulceration.  On 
physical examination, edema in the right lower extremity was 
not shown.  There was also no stasis pigmentation or eczema, 
or ulceration.  Examination of the skin revealed a 1 inch by 
0.1 inch faint hardly visible scar on the right ankle, 
medially, above the malleolus, which the Veteran stated were 
surgical scars from venous stripping.  The Veteran complained 
of tenderness in the entire shin, including the scar area, 
but there were no specific areas of tenderness.  No visible 
varicose veins were found in the left lower extremity.  There 
was no edema, stasis pigmentation, eczema, or ulceration.  A 
venous reflux test result was negative for any evidence of 
deep vein thrombosis or venous reflux to both lower 
extremities' deep and superficial venous systems.  The VA 
examiner noted a diagnosis of chronic varicose veins of the 
right lower extremity.  The Veteran reported that he retired 
from work since 1980 because of his age.  He reported that 
his varicose veins had no effect on daily activities, such as 
feeding, bathing, dressing, toileting, and grooming, had 
moderate effects on chores, shopping, and exercise, and 
prevented him from sports, recreation, and traveling.

The medical evidence of record shows that the Veteran's 
service-connected varicose veins are manifested by right leg 
aching and heavy feeling after prolonged walking and 
standing, which is relieved by elevation.  However, 
persistent edema, stasis pigmentation or eczema, or 
ulceration were not shown.  The Schedule provides that 
assignment of a 10 percent evaluation is warranted for 
varicose veins that are manifested by intermittent edema of 
the extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  A 20 percent evaluation is 
warranted for varicose veins that are manifested by 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema.  Id.

The medical evidence of record does not show that the 
Veteran's service-connected right leg varicose veins have 
been manifested by persistent edema that is incompletely 
relieved by elevation.  The evidence supporting the Veteran's 
claim consists of his statements that his service-connected 
right leg varicose veins have increased in severity and that 
he has persistent edema.  In contrast, there is no clinical 
evidence of persistent edema or stasis pigmentation, as would 
be required for a higher evaluation.  Edema was not shown on 
examination in December 2004 and May 2009.  Accordingly, 
persistent edema in the Veteran's right lower extremity has 
not been shown by the medical evidence of record.  The 
Veteran also reported that while he had swelling, aching, and 
heavy feeling after prolonged walking and standing, the 
symptoms were relieved by elevation or compression stockings.  
Accordingly, the medical findings do not substantiate the 
Veteran's statements concerning the severity of his 
service-connected right leg varicose veins.  As such, the 
Board finds an evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 7120.

Consideration has been given to increased evaluations under 
other potentially applicable diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
However, there is no evidence which would lead to the 
conclusion that the current rating does not accurately 
reflect the severity of the Veteran's disability. 

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's 
disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disability rating for right leg varicose veins inadequate.  
The Veteran's service-connected right leg varicose veins are 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7120, the 
criteria of which is found by the Board to specifically 
contemplate the Veteran's level of disability and 
symptomatology.  As noted above, the Veteran's 
service-connected varicose veins in the right leg are 
manifested by aching and a heavy feeling after prolonged 
walking and standing, with the symptoms relieved by 
elevation; but not by persistent edema, stasis pigmentation 
or eczema, and/or ulceration.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the Veteran's symptoms are more than 
adequately contemplated by the current disability rating for 
his service-connected right leg varicose veins.  The criteria 
for the disability rating for the Veteran's right leg 
varicose veins on appeal more than reasonably describe the 
Veteran's disability level and symptomatology of this 
disorder and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  38 C.F.R 
§ 4.104, Diagnostic Code 7120.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, there is 
no medical evidence of record that would warrant a rating in 
excess of that assigned for the Veteran's service-connected 
right leg varicose veins at any time during this appeal.  38 
U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence does not show findings that meet the criteria for a 
higher rating, the doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).


ORDER

An increased rating for service-connected right leg varicose 
veins is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


